DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 6/22/22.  Claims 1, 13, and 16 were amended; claims 5-9, 11-12, 14-15, and 21-22 were cancelled.  Claims 1-4, 10, 13, and 16-20 are presently pending and are presented for examination.

Response to Arguments
3.	Applicant’s arguments, see page 1 of Remarks, filed 6/22/22, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
4.	Applicant’s arguments, see page 1 of Remarks, filed 6/22/22, with respect to the objections to claims 6, 14, and 16 have been fully considered and are persuasive.  The objections to the claims have been withdrawn.
5.	Applicant’s arguments, see page 1 of Remarks, filed 6/22/22, with respect to the rejections of claims 1-20 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Therefore, the previous grounds of rejection of claims 1-20 under 35 U.S.C. 112(b) have been withdrawn.  However, upon further consideration, new grounds of rejection of claims 13 and 19 under 35 U.S.C. 112(b) are made and presented in the following office action as necessitated by amendment.
6.	Applicant’s arguments, see page 2 of Remarks, filed 6/22/22, with respect to the rejections of claims 1-3, 5, 7, 9-10, and 12-15 under 35 U.S.C. 102(a)(1) as being anticipated by Feng (CN 2659923) have been fully considered and are persuasive.  The rejections of claims 1-3, 5, 7, 9-10, and 12-15 under 35 U.S.C. 102(a)(1) as being anticipated by Feng have been withdrawn.
7.	Applicant’s arguments, see page 2 of Remarks, filed 6/22/22, with respect to the rejections of claims 1-3, 16-18, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Chen (CN 105714514) have been fully considered and are persuasive.  The rejections of claims 1-3, 16-18, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Chen have been withdrawn.
8.	Applicant’s arguments, see pages 2-3 of Remarks, filed 6/22/22, with respect to the rejections of claims 1, 6, 8, and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Alexander (US Pub. 2017/0022647) and the rejections of claims 4, 19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections of claims 1, 6, 8, and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Alexander and the rejections of claims 4, 19 under 35 U.S.C. 103 have been withdrawn.  However, upon further consideration, the following new grounds of rejection are made and presented in the following office action as necessitated by amendment: claims 1-4, 10, 13, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emmert (US Pat. 2,534,194 to Emmert); and claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Emmert in view of Seo (US Pub. 2013/0036776).

Drawings
9.	The drawings were received on 6/22/22.  These drawings are acceptable.

Claim Interpretation
10.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

11.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
12.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a water outlet guide assembly” in claim 1;
“a water retaining part” in claim 2;
 “a drainage mechanism” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
13.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14.	Claims 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13,
Line 2 recites the limitation “the barrel wall” which lacks proper antecedent basis in the claim because independent claim 1 recites “an inner barrel wall” and “an outer barrel wall”.  It is therefore unclear what “the barrel wall” refers to, thereby rendering the claim indefinite.
Regarding claim 19,
Line 2 recites the limitation "the side wall".  There is insufficient antecedent basis for this limitation in the claim.  This can be overcome, for example, by amending claim 19 to instead depend from the washing equipment “according to claim [[16]] 17”.

Claim Rejections - 35 USC § 102
15.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


16.	Claims 1-4, 10, 13, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. 2,534,194 to Emmert et al. (hereafter “Emmert”).
Regarding claim 1,
Emmert discloses a washing equipment, comprising: 
a wash barrel (13) having an inner barrel wall (40) and an outer barrel wall (41), configured to be rotatable [Fig. 1; col. 4, lines 53-64], wherein, 
an upper part of the inner barrel wall of the wash barrel is provided with a water outlet (56), and the inner barrel wall below the water outlet of the wash barrel and a barrel bottom are both configured to be impermeable for holding water inside the wash barrel enclosed by the inner barrel wall [Fig. 1; col. 5, lines 19-29]; 
an upper end of the wash barrel between the inner barrel wall and the outer barrel wall is impermeable (sealed at 47), a bottom of the wash barrel between the inner barrel wall and the outer barrel wall is provided with an opening (57) [Fig. 1; col. 4, line 65 – col. 5, line 29], 
the outer barrel wall of the wash barrel is configured to be impermeable; 
a gap between the inner barrel wall and the outer barrel wall constitutes a water guide chamber (39) of a water outlet guide assembly, so that water inside the wash barrel is thrown out through the water outlet at the upper part of the inner barrel wall and enters the water outlet guide assembly, and the water outlet guide assembly guides water downwards to be discharged from the wash barrel [Fig. 1; col. 5, line 66 – col. 6, line 23].  
Regarding claim 2,
Emmert discloses the washing equipment according to claim 1, comprising a water retaining part (43), wherein the water retaining part is arranged above the water outlet to keep water from flowing upwards [Fig. 1; col. 4, line 65 – col. 5, line 22].
Regarding claim 3,
Emmert discloses the washing equipment according to claim 2, wherein the water retaining part (43) is constituted by a structure formed by an upper opening of the washing barrel being reduced in diameter; or the water retaining part is constituted by an annular convex rib installed on an inner wall of the wash barrel [Fig. 1; col. 4, line 65 – col. 5, line 2].
Regarding claim 4,
Emmert discloses the washing equipment according to claim 1, wherein the water outlet guide assembly is provided with a water guide chamber (39) from top to bottom, 
an upper part of the water guide chamber communicates with the water outlet, and a radial width of the water guide chamber is gradually increased from top to bottom [see Fig. 1; col. 5, line 66 – col. 6, line 20].
Regarding claim 10,
Emmert discloses the washing equipment according to claim 1, wherein an orientation of the water outlet (56) is towards a radial direction of the wash barrel [Fig. 1; col. 5, lines 19-29].
Regarding claim 13,
Emmert discloses the washing equipment according to claim 1, wherein a diameter of an inner surface (at 40) of the barrel wall [see rejection under 35 U.S.C. 112(b) above] gradually increases from bottom to top [see Fig. 1].
Regarding claim 16,
Emmert discloses the washing equipment according to claim 1, comprising a water collecting part (at 20) being installed below the wash barrel and configured to collect water discharged from the wash barrel, wherein, 
the wash barrel is configured to be rotatable relative to the water collecting part, 
the water collecting part comprises a bottom wall (21) and a water collecting groove (formed by inner and outer sidewalls, 22 and 1), a lower end of the water outlet guide assembly extends inside the water collecting groove, and 
the water collecting groove is further provided with a drainage mechanism (at 24) configured to discharge water inside the water collecting groove [Fig. 1; col. 3, line 71 – col. 4, line 7].  
Regarding claim 17,
Emmert discloses the washing equipment according to claim 16, wherein the water collecting part comprises a side wall (22) which is arranged in a circle above the bottom wall (21), and the bottom wall and the side wall are sealed to form the water collecting groove [Fig. 1; col. 3, line 71 – col. 4, line 7].  
Regarding claim 18,
Emmert discloses the washing equipment according to claim 17, wherein it is noted that the recitation “wherein a lowest height of the side wall is set to keep water in the water collecting groove not overflowing when the wash barrel rotates to discharge water” is a statement of intended use which does not patentably distinguish over the cited prior art since Emmert meets all the structural elements of the claim and is capable of performing said intended use if so desired.  See MPEP 2114.
Regarding claim 20,
Emmert discloses the washing equipment according to claim 16, wherein the water collecting groove is an annular groove arranged on the bottom wall (21) [Fig. 1; col. 3, line 71 – col. 4, line 2].  

Claim Rejections - 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Emmert as applied to claim 1 above, and further in view of US Pub. 2013/0036776 to Seo et al. (hereafter “Seo”).
Regarding claim 19,
Emmert discloses the washing equipment according to claim 16, wherein the water collecting part is a bucket body structure, the bottom wall (21) is a bucket bottom, and [[the]] a side wall (22) of the water collecting part [see rejection under 35 U.S.C. 112(b) above] is a peripheral wall [see Fig. 1; col. 3, line 71 – col. 4, line 2].  Emmert does not expressly teach that the water collecting part is connected with a box body of the washing equipment via a damping part, however such a configuration is well known in the art.  For example, Seo similarly discloses a washing equipment comprising a wash barrel (20), a water outlet guide assembly (at 51, 61), and a water collection part (70) installed below the wash barrel, wherein the water collection part (70) is connected with a box body (10) of the washing equipment via a damping part (80) [see Fig. 8; ¶0097].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the device of Emmert such that the water collecting part is connected with a box body of the washing equipment via a damping part, as taught by Seo, in order to predictably support the water collection part while attenuating vibration and noise [Seo: ¶0099].  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known elements into a single device would have yielded predictable results to one of ordinary skill in the art at the time of filing.

Conclusion
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711